Exhibit 10.34

AMENDMENT NUMBER TWO

TO THE ASSURANT EXECUTIVE PENSION PLAN

THIS AMENDMENT to the Assurant Executive Pension Plan, as amended and restated
effective as of January 1, 2009 (the “Plan”), is adopted by the Assurant, Inc.
Benefit Plans Committee (the “Committee”) effective as of January 1, 2010.

W I T N E S S E T H:

WHEREAS, Assurant, Inc. (the “Company”) currently maintains the Plan;

WHEREAS, pursuant to Article 8 of the Plan, the Assurant, Inc. Benefit Plans
Committee (the “Committee”) has the authority to amend the Plan, unless the
amendment would significantly increase the Company’s liabilities for the Plan;
and

WHEREAS, the Committee wishes to amend the Plan to remove the various references
to “Related Employers” from the Plan, and the Committee has determined that such
amendments will not significantly increase the Company’s liabilities for the
Plan.

NOW THEREFORE, the Committee amends the Plan as follows:

1.

Effective as of January 1, 2010, Section 4.03 of the Plan is amended in its
entirety to read as follows:

 

  “4.03 Transferees. A Participant who transfers from one Employer to another
Employer will not be deemed to have incurred a Separation from Service for
purposes of this Plan.”

2.

Effective as of January 1, 2010, the definition of the term “Related Employer”
is deleted in its entirety from Article 11 of the Plan.

* * * * *

Except as amended herein, the Plan shall continue in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has adopted this Amendment Number Two to the
Assurant Executive Pension Plan (as amended and restated effective as of
January 1, 2009) on the date shown below, to be effective as of January 1, 2010.

 

    ASSURANT, INC.     BENEFIT PLANS COMMITTEE Date: November 2, 2010     By:  
/s/ Robyn Price Stonehill       Robyn Price Stonehill       Member, Assurant,
Inc. Benefit Plans Committee       Senior Vice President, Compensation and
Benefits

 

- 2 -